DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiramatsu (JP 2018-004298 A; cited in IDS, copy in IFW).
	Regarding claim 1, Hiramatsu discloses a mass spectrum processing apparatus comprising:
	A processor (7),
	The processor being configured to:
	Synthesize a first mass spectrum including a fragment ion peak (standard energy EI mass spectrum) and a second mass spectrum including a molecular ion peak (low energy EI mass spectrum) to generate a synthesized mass spectrum (differential mass spectrum; paragraphs 0025 and 0028); and
	Calculate difference information between the fragment ion peak and the molecular ion peak on the synthesized mass spectrum (ratio of molecular ion peak intensity to fragment ion peak intensity; paragraphs 0026 and 0028); wherein
	The first mass spectrum is generated under application of a first ionization method (paragraph 0010: standard ionization voltage); and
	The second mass spectrum is generated under application of a second ionization method that is different from the first ionization method (paragraph 0010: lower ionization voltage).
	Regarding claim 2, Hiramatsu discloses a display (11) that displays the difference information along with the synthesized mass spectrum (paragraph 0036).
	Regarding claim 5, Hiramatsu discloses wherein the processor is further configured to normalize at least one of the first mass spectrum or the second mass spectrum in a direction of an intensity axis in synthesizing the first mass spectrum and the second mass spectrum (paragraph 0012).
	Regarding claim 6, Hiramatsu discloses wherein the processor is further configured to correct a misalignment in a direction of an m/z axis between the first mass spectrum and the second mass spectrum in synthesizing the first mass spectrum and the second mass spectrum (paragraph 0013).
	Claim 8 is drawn to the method of using the apparatus of claim 1, and the same rejection applies mutatis mutandis.
	Allowable Subject Matter
Claims 3, 4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 3, the prior art fails to teach wherein the difference information includes at least one of information representing a difference in mass-to-charge ratios or information representing a difference in compositions. Hiramatsu teaches the difference information representing a difference in the ratio between the intensity of the molecular peak and the fragment peak. Regarding claim 4, the prior art fails to teach wherein the processor is further configured to estimate a substructure based on the difference information, and the display displays, in addition to the synthesized mass spectrum and the difference information, information representing the substructure. Regarding claim 7, the prior art fails to teach wherein the processor is further configured to generate a first chromatogram under application of the first ionization method, generate a second chromatogram under application of the second ionization method, generate the first mass spectrum and the second mass spectrum for each pair of peaks that are paired between the first chromatogram and the second chromatogram, and generate the synthesized mass spectrum for each pair of peaks.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MASKELL whose telephone number is (571)270-3210. The examiner can normally be reached M-F 10A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MASKELL/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        19 May 2022